FILED
                                                                              17-0448
                                                                              12/21/2017 4:53 PM
                                                                              tex-21448027
                                                                              SUPREME COURT OF TEXAS
                                                                              BLAKE A. HAWTHORNE, CLERK




                            No. 17-0448
                                     In The
                              Supreme Court of Texas

                                     HILARIO TORRES,

                                           Petitioner,

                                                v.

      CHAUNCEY MANSELL and MUELLER SUPPLY COMPANY, INC.,

                                          Respondents.


    On Petition for Review from the Tenth Court of Appeals at Amarillo, Texas
                              No. 07-16-00016-CV


       UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF ON THE MERITS

                 Sean R. Cox                                    Joe Lopez
          State Bar No. 24031980                         Texas Bar No. 24041358
        LAW OFFICES OF SEAN R. COX                        THE LOPEZ LAW FIRM
               P.O. Box 130864                              1502 West Avenue
              Dallas, TX 75313                             Austin, Texas 78701
         Telephone: (214) 500-9280                           (512) 580-9962
            Fax: (844) 501-8688                           (512) 532-7077 (fax)
        Email: scox@coxappellate.com                       jl@joelopezlaw.com

                                   Counsel for Petitioner

                          ORAL ARGUMENT REQUESTED

UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF ON THE MERITS – PAGE 1
TO THE HONORABLE SUPREME COURT OF TEXAS:

       Petitioner, Hilario Torres, respectfully requests, pursuant to Texas Rule of

Appellate Procedure 55.7, that the Court extend the due date for the filing of

Petitioner’s Brief on the Merits in this case. In support of this Unopposed Motion

for Extension, Petitioner would respectfully show the Court the following:

       1.      On December 8, 2017, this Court requested full briefing in this case.

       2.      The deadline for filing Petitioner’s Brief on the Merits in this case is

currently January 8, 2018.

       3.      Petitioner requests an extension of time to file his Brief on the Merits

because the record in this case is substantial and the issues are complex.

Additionally, Petitioner requests an extension because the undersigned counsel has

been or is now operating under the following deadlines:

               A.      Appellate briefing in Campbell v. Allegheny Intl., Inc., et al,
                       Appellate Court of Illinois First Judicial District, No. 1-17-3051
                       (due January 4, 2018).

               B.      Briefing on multiple motions to exclude expert testimony in
                       Lightfoot v. Georgia Pacific, US. District Court, Eastern District
                       of North Carolina, No. 7:16-cv-00244-FL (due January 8, 2017).

               C.      Hearing on motion to dismiss in Simon v. Katy Trail Ice House,
                       et al., No. CC-16-02766-A, Dallas County Court at Law (January
                       17, 2018).

               D.      Trial in Parish, v. Barba, No. 416-04776-2013, in the 416th
                       District Court of Collin County, Texas (beginning January 22,
                       2017).


UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF ON THE MERITS – PAGE 2
               E.      Briefing on motions to compel in Blouin v. Avondale Industries,
                       Inc., et al., No. 16-6245, Civil District Court for the Parish of
                       Orleans, Louisiana (due December 28, 2017).

               F.      Briefing on motion to compel in Lopez v. Martinez, No. DC-17-
                       01100, Dallas County 298th District Court (filed December 19,
                       2017, hearing on January 19, 2018)

               G.      Pre-trial briefing in Molina v. Collin County, No. 4:17-cv-00017,
                       U.S. District Court, Eastern District of Texas (due December 22,
                       2017).

               H.      Summary judgment briefing in Edwards v. Albany International
                       Corp., et al., South Carolina Court of Common Pleas, County of
                       York, No. 13-CP-46-00368 (due December 29, 2018).

               I.      Mediation in Simon v. Katy Trail Ice House, et al., No. CC-16-
                       02766-A, Dallas County Court at Law (held on December 14,
                       2017).

       4.      This request is Petitioner’s first request for an extension of time to file

his Brief on the Merits.

       5.      On December 21, 2017, Sean Cox, counsel for Petitioner, conferred

with Respondents’ counsel William Reid, inquiring as to whether Respondents

would agree to the relief requested in this motion. Mr. Reid responded that

Respondents are unopposed to the requested extension.

       6.      Petitioner respectfully requests this Court grant an extension until

February 7, 2018 for Petitioner to file his Brief on the Merits. This request is sought

not solely for delay, but so that justice may be done in the disposition of this case.




UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF ON THE MERITS – PAGE 3
       WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully

requests that this Court grant their Unopposed Motion and extend the time until

February 7, 2018 for Petitioner to file his Brief on the Merits.

                                                     Respectfully submitted,

                                              By:    /s/Sean R. Cox
                                                     Sean Cox
                                                     State Bar No. 24031980
                                                     LAW OFFICES OF SEAN R. COX
                                                     P.O. Box 130864
                                                     Dallas, TX 75313
                                                     Telephone: (214) 500-9280
                                                     Facsimile: (877) 270-0978
                                                     scox@coxappellate.com

                                                     Joe Lopez
                                                     Texas Bar No. 24041358
                                                     THE LOPEZ LAW FIRM
                                                     1502 West Avenue
                                                     Austin, Texas 78701
                                                     (512) 580-9962
                                                     (512) 532-7077 (fax)
                                                     jl@joelopezlaw.com

                                                     Counsel for Petitioner



                           CERTIFICATE OF CONFERENCE

      On December 21, 2017, Sean Cox, counsel for Petitioner conferred with
Respondents’ counsel William Reid, inquiring as to whether Respondents would
agree to the relief requested in this motion. Mr. Reid stated that Respondents are
unopposed to the requested extension.

                                                     /s/Sean R. Cox
                                                     Sean R. Cox

UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF ON THE MERITS – PAGE 4
                              CERTIFICATE OF SERVICE

       This is to certify that on the 21st day of December, 2017, a true and correct
copy of the above and foregoing instrument was served via Electronic Service, upon
the following counsel of record in accordance with the Texas Rules of Appellate
Procedure:

       William E. Reid
       REID & DENNIS, P.C.
       Tollway Towers South
       15660 Dallas Tollway, Ste. 1400
       Dallas, Texas 75248
       Telephone: (972) 991-2626
       Email: wreid@reiddennis.com

       John M. Frick
       BENNETT, WESTON LAJONE & TURNER, P.C.
       1603 LBJ Fwy Ste 280
       Dallas, TX 75234
       Telephone: (972) 662-4901
       Email: jfrick@bennettweston.com

       Wanda McKee Fowler
       WRIGHT & CLOSE, L.L.P.
       One Riverway, Suite 2200
       Houston, Texas 77056
       Telephone: (713) 572-4321
       Email: fowler@wrightclose.com

       Counsel for Respondents
       Chauncey Mansell and
       Mueller Supply Company, Inc.

                                                     /s/ Sean R. Cox
                                                     Sean R. Cox




UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF ON THE MERITS – PAGE 5